Citation Nr: 1448944	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-46 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability (i.e., low back disability) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for fibromyalgia.

(Additional claims of entitlement to a rating higher than 30 percent for degenerative arthritis of the cervical spine with consequent limitation of motion, for a rating higher than 10 percent prior to March 1, 2013, and higher than 30 percent since, for right knee chondromalacia with arthritis, and for a rating higher than 10 percent prior to March 1, 2012, and higher than 30 percent since, for left knee chondromalacia with arthritis, all excluding times when the Veteran had temporary 100 percent ratings for these service-connected disabilities, are being addressed in a separate decision, but that is being issued concurrently with this one).



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran retired from the military after serving on active duty for 20 years, from June 1973 to June 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded these claims for the RO via the Appeals Management Center (AMC) to provide the Veteran a Statement of the Case (SOC) in response to his timely Notice of Disagreement (NOD) with the denial of these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was provided in April 2013, and in response he submitted a timely Substantive Appeal (VA Form 9) in April 2013 to complete the steps necessary to perfect his appeal of these claims to the Board.  He also requested a hearing before the Board.

Later that same year, in December 2013, in support of these claims, he testified at this requested hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (i.e., Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.

The Veteran will have opportunity to testify at an additional hearing before the Board concerning the claims that are being concurrently addressed in the Board's other decision (actually, a remand to schedule this additional hearing).  Since, however, he already has had a hearing before the Board (the undersigned Veterans Law Judge (VLJ) in particular) concerning these claims for a lumbar spine/low back disability and fibromyalgia, no additional hearing is required concerning these claims.  The Board, therefore, is going ahead and deciding these claims.


FINDINGS OF FACT

1.  In an unappealed June 1994 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for low back pain, as no low back disability had been diagnosed by the time of that decision.

2.  In an unappealed rating decision in December 2006, the RO determined that the Veteran had not submitted new and material evidence to reopen this claim.

3.  Since that December 2006 decision, however, additional medical and other evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

4.  With consideration of this additional evidence, the Veteran's low back disability is shown to have as likely as not incepted during his time in service.

5.  His fibromyalgia also is shown to be causally related to his service-connected disabilities, to especially include his service-connected depressive disorder.



CONCLUSIONS OF LAW

1.  The December 2006 rating decision considering and denying the Veteran's petition to reopen this claim of entitlement to service connection for a low back disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Moreover, when resolving all reasonable doubt in his favor, the Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  As well, his fibromyalgia is secondary to his other service-connected disabilities, in particular his depressive disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since these claims are being granted, in full, discussion of whether VA has met its duties of notification and assistance is not required because this is inconsequential, so no possibility the Veteran was unduly prejudiced even if, for the sake of argument, VA did not satisfy these obligations.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)


Low Back Disability

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed June 1994 decision, the RO initially considered and denied entitlement to service connection for what was then described as low back pain.  The RO confirmed and continued the denial of that earlier claim in December 2006, on the premise there was not the required new and material evidence to reopen the claim and warrant further consideration of it on its underlying merits.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Although the RO reopened the Veteran's claim, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional predicate, irrespective of the RO's determination concerning this.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for low back pain in June 1994 was that the Veteran did not have any diagnosed low back disability.  The subsequent December 2006 decision confirming and continuing the denial of this claim determined that new and material evidence had not been submitted to reopen this claim.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

VA and private treatment records since obtained show the Veteran has arthritis in his low back.  Accordingly, the Board finds that new and material evidence has been received because he has established he has a low back disability.  His claim therefore must be reopened.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.

Moreover, the Board also finds that for the following reasons and bases service connection for this claimed low back disability is warranted.

The Veteran already has been determined entitled to service connection for degenerative arthritis of his cervical spine since his retirement from active duty.  He contends that the arthritis in his cervical spine always has additionally extended to his low back, in other words into the lumbar segment of his spine, and therefore should also be determined service connected.

The Veteran's service treatment records (STRs) reflect complaints and treatment for low back pain.  He had an X-ray of his spine in September 1993 in conjunction with his original claim for service connection.  At that time, while slight early degenerative changes were noted in his lower cervical spine, his lumbar spine was observed to have been normal.

The Veteran more recently had a VA compensation examination for his low back in August 2010.  At the conclusion of this additional evaluation, post-surgical changes with mild degenerative changes of the lumbar spine was diagnosed.  The VA examiner observed the Veteran was treated twice in service for back spasms, though he reported that he did not have recurrent back pain in the Report of Medical History he recounted at retirement.  The VA examiner therefore concluded, for these reasons, as well as the fact that the Veteran had low back surgery in 1998 (after his service) and dramatic weight gain also after his retirement from service, his low back disability was less likely than not the result of his military service.


However, the Veteran's private physician, Dr. G.M., submitted a supporting letter dated in November 2008 clarifying that the osteoarthritis in the Veteran's spine diagnosed in 1993 affected the entire spine, and that his low back symptoms in 2008 were consistent with his having osteoarthritis of the low back in 1993, as well.  Moreover, during his December 2013 Travel Board hearing, the Veteran competently and credibly testified to experiencing lumbar spine pain since service.  Arthritis is one of the conditions that VA regulation specifically recognizes as chronic, per se.  38 C.F.R. § 3.309(a).  So not only may the Veteran show the required connection between his current disability and service by having the medical nexus evidence of the type mentioned from Dr. G.M., but also by showing continuity of symptomatology since his service alternatively under the additional provisions of § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

Under the "benefit-of-the-doubt" rule, when there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter," the Veteran shall prevail on the issue.  So in light of the Veteran's private doctor's letter, supporting the claim, the Board finds that a state of relative equipoise has been reached.  Therefore, when resolving this reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his low back disability was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


Fibromyalgia

The Veteran also contends he has fibromyalgia as a result of his military service, and for the following reasons and bases the Board finds that service connection is warranted, as well, for this additionally-claimed disability.  He argues that his fibromyalgia is secondary to his service-connected depressive disorder.  Service connection is permissible on this additional secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting or associating the asserted secondary disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In addition, service connection may be established on an alternative presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  However, the Board will not further discuss this alternative theory of entitlement, as it finds service connection is warranted on a secondary basis instead.

The Veteran's STRs reflect treatment for numerous joint conditions.

During an August 2010 VA compensation examination, the examiner acknowledged that the Veteran had a diagnosis of fibromyalgia since approximately August 2007.  The examiner noted that the Veteran then recently had been diagnosed with depression secondary to his service-connected disabilities, and while clinical depression is not known to cause fibromyalgia, some studies show that clinical depression can deepen symptoms.  The examiner therefore concluded that, while it was less likely than not that the Veteran's fibromyalgia was directly caused by his service, it nonetheless was at least as likely as not that his fibromyalgia alternatively was aggravated by his service-connected depression by approximately 50 percent.  Regarding this percentage approximation, the regulatory change to 38 C.F.R. § 3.310 as of September 2006 requires that VA try and quantify the extent of disability existing prior to the aggravation verus that since the aggravation.  The Veteran is only compensated for this delta.

Because the August 2010 VA examiner did not explain his findings, another VA compensation examination was performed in April 2013.  This additional examiner noted no findings of fibromyalgia, but instead opined that the Veteran's generalized muscle pain and stiffness was due to his multiple sites of degenerative joint disease (arthritis) and tendinitis.

The Veteran's post-service treatment records, however, clearly reflect a diagnosis of fibromyalgia.  Moreover, his private physician, Dr. A.Q., provided an undated letter concluding it is more likely than not that the fibromyalgia was attributable to the Veteran's service-connected depression and other service-connected disabilities, including surgical trauma.  In making this determination, Dr. A.Q. pointed out the Veteran has had 28 surgeries, so quite a lot indeed.

Thus, based on the positive opinion from his private physician, as well as the results of the original August 2010 VA compensation examination, the Board is resolving all reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. § 3.102 and consequently finding that service connection is warranted for fibromyalgia as secondary to his service-connected depression and other service-connected disabilities.  38 C.F.R. §§ 3.102, 3.310.



ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted, as is service connection for this disability.

The claim of entitlement to service connection for fibromyalgia also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


